           Case 3:20-cv-01624-SRU Document 22 Filed 07/30/21 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT


    IRIS PEREZ,
           Plaintiff,                                                No. 3:20-cv-01624 (SRU)

           v.

    KILOLO KIJAKAZI, ACTING
    COMMISSIONER OF SOCIAL
    SECURITY,
         Defendant. 1

     ORDER GRANTING COMMISSIONER’S CONSENT MOTION FOR ENTRY OF
                JUDGMENT WITH REVERSAL AND REMAND

         The defendant, Kilolo Kijakazi, Acting Commissioner of the Social Security

Administration, has moved to enter judgment under sentence four of 42 U.S.C. § 405(g), with a

reversal and remand of the cause to the Commissioner for further action. See Doc. No. 21.

Counsel for the Commissioner represents that she has contacted counsel for Plaintiff, who

consents to the relief sought in this motion.

         Under sentence four of 42 U.S.C. § 405(g), I have the authority to enter a judgment with

a reversal and remand of the cause to the Commissioner for further proceedings. See Shalala v.

Schaefer, 509 U.S. 292, 297 (1993); Melkonyan v. Sullivan, 501 U.S. 89, 98 (1991). Remand for

further development of the record is appropriate when gaps exist in the administrative record or

when the administrative law judge (“ALJ”) committed legal error. See Parker v. Harris, 626

F.2d 225, 235 (2d Cir. 1980).




1
 On or about July 9, 2021, Kilolo Kijakazi became the acting Commissioner of the Social Security Administration
and is substituted for Andrew Saul as defendant in this action. See Fed. R. Civ. Proc. 25(d)(1). The Clerk of the
Court is directed to update the docket accordingly.
         Case 3:20-cv-01624-SRU Document 22 Filed 07/30/21 Page 2 of 2




       Here, the Commissioner has determined that a remand of the case for additional

administrative action is necessary. Upon remand, the Commissioner will remand the case for

further administrative proceedings pursuant to the fourth sentence of 42 U.S.C. § 405(g), and the

agency will take any other necessary action to complete the record and issue a new decision.

Accordingly, I GRANT the Commissioner’s Consent Motion for Entry of Judgment Under

Sentence Four of 42 U.S.C. § 405(g). The Clerk shall enter a judgment of reversal and remand

under sentence four of 42 U.S.C. § 405(g), and shall remand the case to the Commissioner for

further proceedings consistent with the motion.

       So ordered.

Dated at Bridgeport, Connecticut, this 30th day of July 2021.

                                                            /s/ STEFAN R. UNDERHILL
                                                            Stefan R. Underhill
                                                            United States District Judge




                                                  2
